VAUGHN, Judge.
It is fundamental that one accused of incompetency is entitled to notice of the proceedings and a reasonable opportunity to. rebut the allegations of the petition. The statute, G.S. 35-2, requires “notice.” “This statute does not specify the time, but . . . ten days’ notice would be appropriate unless the court, for good cause, should prescribe a shorter period.” Hagins v. Redevelopment Comm., 275 N.C. 90, 165 S.E. 2d 490.
Because of lack of notice to respondent, the adjudication of lunacy is reversed and the case is remanded for a hearing de novo.
Reversed and remanded.
Judges Morris and Clark concur.